UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (1.4%) BAE Systems PLC (United Kingdom) 108,142 $838,432 Bombardier, Inc. Class B (Canada) 187,073 369,257 Northrop Grumman Corp. 9,900 1,593,504 Airlines (1.9%) Aer Lingus Group PLC (Ireland) 317,341 794,845 American Airlines Group, Inc. 26,800 1,414,504 Spirit Airlines, Inc. (NON) 19,600 1,516,256 Automobiles (1.1%) Yamaha Motor Co., Ltd. (Japan) 92,000 2,221,694 Banks (3.5%) Bank of America Corp. 59,400 914,166 Bank of Ireland (Ireland) (NON) 5,949,033 2,256,487 ING Groep NV GDR (Netherlands) (NON) 105,564 1,548,347 Metro Bank PLC (acquired 1/15/14, cost $662,427) (Private) (United Kingdom) (F) (RES) (NON) 31,120 655,520 Natixis SA (France) 230,116 1,718,415 Beverages (1.2%) Anheuser-Busch InBev NV ADR (Belgium) 10,200 1,243,482 Britvic PLC (United Kingdom) 108,160 1,171,767 Biotechnology (1.6%) Biogen (NON) 2,400 1,013,376 Celgene Corp. (NON) 12,000 1,383,360 PTC Therapeutics, Inc. (NON) 12,500 760,625 Building products (2.5%) Assa Abloy AB Class B (Sweden) 43,897 2,616,315 Fortune Brands Home & Security, Inc. 32,422 1,539,397 LIXIL Group Corp. (Japan) 35,400 839,754 Capital markets (2.8%) Charles Schwab Corp. (The) 40,100 1,220,644 E*Trade Financial Corp. (NON) 84,900 2,424,320 Morgan Stanley 53,600 1,912,984 Chemicals (3.8%) Akzo Nobel NV (Netherlands) 17,549 1,328,545 Axiall Corp. 21,033 987,289 Huntsman Corp. 38,400 851,328 Monsanto Co. 18,100 2,036,974 Sherwin-Williams Co. (The) 4,300 1,223,350 Symrise AG (Germany) 17,608 1,113,724 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 223,832 722,416 Containers and packaging (0.8%) Sealed Air Corp. 37,100 1,690,276 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 481,749 2,623,229 Eurazeo SA (France) 15,746 1,080,220 Diversified telecommunication services (1.7%) Com Hem Holding AB (Sweden) (NON) 130,529 1,059,127 Koninklijke KPN NV (Netherlands) 366,720 1,240,980 Telecom Italia SpA RSP (Italy) 1,107,755 1,041,792 Electric utilities (0.9%) Exelon Corp. 55,500 1,865,355 Electronic equipment, instruments, and components (0.6%) Murata Manufacturing Co., Ltd. (Japan) 9,000 1,239,929 Energy equipment and services (1.2%) Ezion Holdings, Ltd. (Singapore) (S) 1,385,400 1,083,625 Halliburton Co. 28,300 1,241,804 Food products (3.1%) Associated British Foods PLC (United Kingdom) 24,589 1,027,284 Hershey Co. (The) 13,100 1,321,921 Kerry Group PLC Class A (Ireland) 14,368 965,029 Nestle SA (Switzerland) 18,350 1,385,415 Pinnacle Foods, Inc. 35,000 1,428,350 Health-care equipment and supplies (0.6%) Cooper Cos., Inc. (The) 6,000 1,124,520 Health-care providers and services (2.7%) Capital Senior Living Corp. (NON) 45,802 1,188,104 Cardinal Health, Inc. 16,400 1,480,428 Catamaran Corp. (NON) 16,900 1,006,226 China Pioneer Pharma Holdings, Ltd. (China) 598,000 381,395 Universal Health Services, Inc. Class B 11,700 1,377,207 Hotels, restaurants, and leisure (3.6%) Accor SA (France) 15,187 793,218 Dalata Hotel Group PLC (Ireland) (NON) 206,452 810,474 Grand Korea Leisure Co., Ltd. (South Korea) 10,799 367,831 Hilton Worldwide Holdings, Inc. (NON) 36,541 1,082,344 NH Hotel Group SA (Spain) (NON) (S) 151,872 827,937 Thomas Cook Group PLC (United Kingdom) (NON) 908,332 1,956,440 TUI AG (Germany) 79,731 1,402,089 Household durables (3.3%) Coway Co., Ltd. (South Korea) 12,941 1,064,817 Panasonic Corp. (Japan) 64,500 846,853 PulteGroup, Inc. 63,400 1,409,382 Standard Pacific Corp. (NON) 102,942 926,478 Techtronic Industries Co., Ltd. (Hong Kong) 335,000 1,128,342 Whirlpool Corp. 5,900 1,192,154 Independent power and renewable electricity producers (1.7%) Calpine Corp. (NON) 86,300 1,973,681 NRG Energy, Inc. 60,000 1,511,400 Industrial conglomerates (1.5%) Toshiba Corp. (Japan) 729,000 3,060,403 Insurance (6.5%) Admiral Group PLC (United Kingdom) 53,986 1,223,507 American International Group, Inc. 52,467 2,874,667 Assured Guaranty, Ltd. 58,400 1,541,176 Genworth Financial, Inc. Class A (NON) 156,200 1,141,822 Hartford Financial Services Group, Inc. (The) 84,000 3,512,880 Prudential PLC (United Kingdom) 67,848 1,679,931 St James's Place PLC (United Kingdom) 71,990 996,123 Internet and catalog retail (1.1%) Amazon.com, Inc. (NON) 3,700 1,376,770 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 115,684 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Zalando SE (Germany) (NON) 31,853 796,678 Internet software and services (3.9%) AOL, Inc. (NON) 37,700 1,493,297 Facebook, Inc. Class A (NON) 17,500 1,438,763 Google, Inc. Class C (NON) 4,798 2,629,304 Telecity Group PLC (United Kingdom) (S) 90,635 1,175,833 Yahoo!, Inc. (NON) 22,900 1,017,562 IT Services (1.7%) Computer Sciences Corp. 16,600 1,083,648 Visa, Inc. Class A 34,000 2,223,940 Leisure products (0.6%) Brunswick Corp. 22,400 1,152,480 Machinery (0.6%) Pall Corp. (S) 12,300 1,234,797 Media (4.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 107,370 1,621,919 Charter Communications, Inc. Class A (NON) 8,400 1,622,124 DISH Network Corp. Class A (NON) 16,700 1,170,002 Global Mediacom Tbk PT (Indonesia) 7,550,900 1,009,545 Liberty Global PLC Ser. A (United Kingdom) (NON) 26,300 1,353,661 Live Nation Entertainment, Inc. (NON) 31,700 799,791 Mediaset SpA (Italy) (NON) 270,582 1,233,048 Multi-utilities (0.6%) Veolia Environnement SA (France) 65,671 1,243,163 Multiline retail (0.7%) Dollar General Corp. (NON) 14,200 1,070,396 Mitra Adiperkasa Tbk PT (Indonesia) 667,000 267,188 Oil, gas, and consumable fuels (3.2%) Anadarko Petroleum Corp. 19,700 1,631,357 BG Group PLC (United Kingdom) 82,790 1,017,045 Cabot Oil & Gas Corp. 45,100 1,331,803 Exxon Mobil Corp. 21,300 1,810,500 Gaztransport Et Technigaz SA (France) 4,077 240,583 Genel Energy PLC (United Kingdom) (NON) 59,414 414,429 Paper and forest products (0.6%) Boise Cascade Co. (NON) 31,200 1,168,752 Personal products (1.2%) Coty, Inc. Class A (NON) 53,700 1,303,299 Estee Lauder Cos., Inc. (The) Class A 13,500 1,122,660 Pharmaceuticals (9.1%) Astellas Pharma, Inc. (Japan) 167,000 2,736,566 AstraZeneca PLC (United Kingdom) 32,130 2,202,837 Bristol-Myers Squibb Co. 18,500 1,193,250 Endo International PLC (NON) 9,600 861,120 Impax Laboratories, Inc. (NON) 35,100 1,645,137 Jazz Pharmaceuticals PLC (NON) 6,800 1,174,972 Mylan NV (NON) 19,400 1,151,390 Novartis AG (Switzerland) 27,953 2,764,249 Sanofi (France) 14,473 1,424,159 Shionogi & Co., Ltd. (Japan) 38,700 1,291,312 Valeant Pharmaceuticals International, Inc. (NON) (S) 9,000 1,787,580 Real estate investment trusts (REITs) (1.2%) Altisource Residential Corp. 32,273 673,215 Hibernia REIT PLC (Ireland) 1,356,232 1,704,607 Real estate management and development (2.5%) Howard Hughes Corp. (The) (NON) 7,800 1,209,156 Kennedy-Wilson Holdings, Inc. 52,852 1,381,551 RE/MAX Holdings, Inc. Class A 41,550 1,379,876 Sumitomo Realty & Development Co., Ltd. (Japan) 28,000 1,008,277 Road and rail (0.5%) Union Pacific Corp. 10,000 1,083,100 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 65,000 1,466,400 Canadian Solar, Inc. (Canada) (NON) 33,500 1,118,565 Lam Research Corp. 13,900 976,267 Micron Technology, Inc. (NON) 82,700 2,243,651 SK Hynix, Inc. (South Korea) (NON) 22,077 902,628 Sumco Corp. (Japan) (S) 59,600 1,002,338 Software (1.4%) Activision Blizzard, Inc. 38,000 863,550 Mobileye NV (Israel) (NON) (S) 24,600 1,033,938 TiVo, Inc. (NON) 85,400 906,094 Specialty retail (2.4%) Home Depot, Inc. (The) 12,365 1,404,788 Inditex SA (Spain) 44,042 1,412,080 Lowe's Cos., Inc. 20,300 1,510,117 Tile Shop Holdings, Inc. (NON) 43,441 526,071 Technology hardware, storage, and peripherals (0.6%) Samsung Electronics Co., Ltd. (South Korea) 989 1,282,043 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 23,354 1,482,696 Thrifts and mortgage finance (0.8%) Dewan Housing Finance Corp., Ltd. (India) 76,993 574,618 Radian Group, Inc. 59,900 1,005,721 Tobacco (3.1%) Imperial Tobacco Group PLC (United Kingdom) 36,749 1,613,231 Japan Tobacco, Inc. (Japan) 114,100 3,605,089 Philip Morris International, Inc. 14,200 1,069,686 Transportation infrastructure (0.7%) Aena SA (Spain) (NON) 14,573 1,465,266 Wireless telecommunication services (1.7%) Bharti Infratel, Ltd. (India) 226,261 1,393,801 Vodafone Group PLC ADR (United Kingdom) 60,972 1,992,565 Total common stocks (cost $173,826,479) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $789,993) (Private) (F) (RES) (NON) 23,711 $710,994 Total convertible preferred stocks (cost $789,993) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2.625%, August 15, 2020 (i) $37,000 $39,337 1.000%, May 31, 2018 (i) 6,000 6,027 0.875%, September 15, 2016 (i) 32,000 32,216 Total U.S. treasury obligations (cost $77,580) SHORT-TERM INVESTMENTS (5.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 6,207,104 $6,207,104 Putnam Short Term Investment Fund 0.09% (AFF) Shares 3,875,561 3,875,561 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 220,000 220,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF) $50,000 50,000 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEGSF) 251,000 250,997 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 200,000 199,997 Total short-term investments (cost $10,803,659) TOTAL INVESTMENTS Total investments (cost $185,497,711) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $50,413,934) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Buy 6/17/15 $821,267 $854,575 $(33,308) Hong Kong Dollar Buy 5/20/15 1,270,009 1,269,768 241 Japanese Yen Sell 5/20/15 625,944 631,601 5,657 Singapore Dollar Sell 5/20/15 520,245 530,086 9,841 Swiss Franc Buy 6/17/15 2,310,340 2,347,918 (37,578) Citibank, N.A. Australian Dollar Buy 4/15/15 1,109,401 1,169,003 (59,602) Danish Krone Buy 6/17/15 1,057,158 1,105,350 (48,192) Japanese Yen Sell 5/20/15 446,398 475,677 29,279 Credit Suisse International Australian Dollar Buy 4/15/15 655,960 678,695 (22,735) British Pound Sell 6/17/15 2,078,499 2,154,922 76,423 Canadian Dollar Sell 4/15/15 512,101 469,542 (42,559) Norwegian Krone Buy 6/17/15 1,776,415 1,856,151 (79,736) Swiss Franc Buy 6/17/15 50,889 51,762 (873) Deutsche Bank AG Australian Dollar Sell 4/15/15 2,560,672 2,715,673 155,001 British Pound Sell 6/17/15 1,066,752 1,086,585 19,833 Euro Buy 6/17/15 509,013 531,697 (22,684) HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 1,704,476 1,816,152 111,676 British Pound Buy 6/17/15 1,414,577 1,465,357 (50,780) Canadian Dollar Buy 4/15/15 359,821 385,936 (26,115) Euro Sell 6/17/15 3,236,846 3,379,882 143,036 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/15/15 4,223,823 4,452,052 (228,229) Euro Sell 6/17/15 1,686,449 1,761,726 75,277 Japanese Yen Buy 5/20/15 786,613 785,528 1,085 Norwegian Krone Sell 6/17/15 1,317,753 1,376,750 58,997 Singapore Dollar Buy 5/20/15 243,019 247,511 (4,492) Swedish Krona Sell 6/17/15 1,261,896 1,301,210 39,314 Swiss Franc Sell 6/17/15 1,998,297 2,031,637 33,340 State Street Bank and Trust Co. Australian Dollar Buy 4/15/15 498,725 525,603 (26,878) Canadian Dollar Buy 4/15/15 1,342,420 1,439,735 (97,315) Euro Sell 6/17/15 2,537,531 2,581,037 43,506 Israeli Shekel Sell 4/15/15 629,912 632,667 2,755 UBS AG British Pound Buy 6/17/15 162,200 115,941 46,259 Swiss Franc Buy 6/17/15 3,287,244 3,343,412 (56,168) WestPac Banking Corp. British Pound Sell 6/17/15 2,937,238 3,045,175 107,937 Canadian Dollar Buy 4/15/15 643,699 722,199 (78,500) Euro Sell 6/17/15 1,029,651 1,075,419 45,768 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 8,322 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $101,761 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $200,419,351. (b) The aggregate identified cost on a tax basis is $185,701,146, resulting in gross unrealized appreciation and depreciation of $29,602,820 and $8,610,908, respectively, or net unrealized appreciation of $20,991,912. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,482,203, or 0.7% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $4,546,302 $14,201,651 $14,872,392 $639 $3,875,561 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,207,104, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,934,732. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $261,296 to cover certain derivative contracts and the settlement of certain securities. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.4% United Kingdom 10.0 Japan 8.9 Ireland 3.3 France 3.2 Spain 2.7 Switzerland 2.1 Netherlands 2.1 Italy 1.9 Sweden 1.8 South Korea 1.8 Germany 1.7 Australia 1.3 India 1.0 Canada 0.7 Indonesia 0.6 Belgium 0.6 Hong Kong 0.6 Singapore 0.5 Israel 0.5 Other 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $290,983 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $180,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $16,596,558 $19,242,849 $115,689 Consumer staples 7,489,398 9,767,815 — Energy 6,015,464 2,755,682 — Financials 21,192,178 16,413,761 655,520 Health care 17,147,295 10,800,518 — Industrials 10,216,081 8,872,165 — Information technology 18,494,979 5,602,771 — Materials 7,957,969 2,442,269 — Telecommunication services 1,992,565 4,735,700 — Utilities 5,350,436 1,243,163 — Total common stocks Convertible preferred stocks — — 710,994 U.S. treasury obligations — 77,580 — Short-term investments 4,095,561 6,708,098 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $89,481 $— Total return swap contracts — 101,761 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,005,225	$915,744 Equity contracts	101,761	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$62,200,000 OTC total return swap contracts (notional)$790,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $101,761 $— $— $— $101,761 Forward currency contracts# 15,739 29,279 76,423 174,834 254,712 208,013 46,261 46,259 153,705 1,005,225 Total Assets $15,739 $29,279 $76,423 $174,834 $254,712 $309,774 $46,261 $46,259 $153,705 $1,106,986 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— Forward currency contracts# 70,886 107,794 145,903 22,684 76,895 232,721 124,193 56,168 78,500 915,744 Total Liabilities $70,886 $107,794 $145,903 $22,684 $76,895 $232,721 $124,193 $56,168 $78,500 $915,744 Total Financial and Derivative Net Assets $(55,147) $(78,515) $(69,480) $152,150 $177,817 $77,053 $(77,932) $(9,909) $75,205 $191,242 Total collateral received (pledged)##† $(20,000) $(60,000) $(69,480) $140,000 $77,580 $77,053 $— $— $— Net amount $(35,147) $(18,515) $— $12,150 $100,237 $— $(77,932) $(9,909) $75,205 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
